Hurt, Judge.
Scoggins, appellant, was convicted for offering to bribe one M. L. Hefflefinger to avoid the service of a subpoena. Defendant moved to quash the indictment because it did not allege that Hefflefinger had been served with a subpoena or other process, or .that he was offered a bribe to disobey a subpoena or other legal proc*301ess, by secreting himself or by any other means. The indictment is not obnoxious to this objection, for it not only sets forth facts constituting the offense, but charges in terms that defendant offered to bribe the witness to avoid the process of the district court, etc.
Another ground of objection to the indictment is that it fails to allege the existence of a subpoena for the witness to whom the bribe was offered, and in support of such objection we are cited to Brown v. The State, 13 Texas Ct. App., 358, and Hughes v. The State, 43 Texas, 518.
In Hughes v. The State the indictment failed to charge defendant with either an offer to bribe the witness to disobey a subpoena or other legal process, or to avoid the service of the same, by secreting himself or by any other means, etc. The supreme court held the indictment bad. In Brown v. The State, the defendant was charged and convicted of offering to bribe a witness to disobey a subpoena. This court held that the indictment must charge the existence of a subpoena, and that the same was issued by legal authority.
In Jackson v. The State (43 Texas, 421), the indictment charged that defendant offered to bribe a witness to avoid the service of legal process. This was the legal effect of the charge, though not made in terms. The supreme court held that the indictment in that case was not defective because it failed to allege that a subpoena or other process had previously been issued. In this we think the rule stated was correct. But if a defendant be indicted for offering a bribe to a witness to disobey a subpoena or other legal process, the indictment must allege the issuance of a subpoena or other legal process, but if a bribe is offered to induce a witness to avoid a subpoena or other legal process it is not necessary for the indictment to allege the issuance of the subpoena or other process.
There being no other grounds relied upon in the brief of appellant for a reversal of the judgment, and after a very careful inspection of the record failing to discover a reversible error, the judgment must be affirmed.

Affirmed.

[Opinion delivered May 27, 1885.]